    Case 2:18-cv-07368-JTM-DPC Document 236 Filed 06/18/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



JAYNE BELCHER ET AL.                                         CIVIL ACTION


VERSUS                                                       NO. 18-7368


JOSEPH LOPINTO, III ET AL.                                   SECTION: “H”



                          ORDER AND REASONS
      Before the Court is Defendants’ Motion to Reconsider the Court’s Order
Excluding Any and All Evidence and/or Material Relating to Decedent’s Prior
Criminal History (Doc. 218). For the following reasons, the Motion is DENIED.


                               BACKGROUND
      This action arises out of Joshua Belcher’s suicide at the Jefferson Parish
Correctional Center (“JPCC”) in Gretna, Louisiana, where he was being held
as a pretrial detainee. Following his death, Belcher’s parents, Jayne and
Jimmy Belcher (“Plaintiffs”), filed this suit, alleging violations of § 1983 and
state law against Joseph P. Lopinto, III and Newell Normand, as the current
and former Sheriffs of Jefferson Parish, respectively; Jefferson Parish;
CorrectHealth Jefferson, L.L.C. (“CH”), the entity with whom Jefferson Parish
contracted to provide healthcare services at JPCC; and Ironshore Specialty
Insurance Co. (“Ironshore”), the insurance provider for CH. On September 9,
2020, this Court issued an Order granting summary judgment in favor of the
Sheriffs and Jefferson Parish and denying summary judgment in favor of CH


                                       1
     Case 2:18-cv-07368-JTM-DPC Document 236 Filed 06/18/21 Page 2 of 4




and Ironshore.1 Accordingly, CH and Ironshore (collectively, “Defendants”) are
the only remaining defendants in this action.
       On October 27, 2020, for the reasons stated at the October 22, 2020
pretrial conference in this matter, this Court issued an Order granting in part
and denying part Plaintiffs’ Motion in Limine to Exclude Related to Prior Bad
Acts of Joshua Belcher.2 In relevant part, the Order excluded from trial certain
exhibits and evidence related to Joshua Belcher’s prior criminal history and
the reason for his incarceration at the time of his death.3 Specifically, this
Court excluded: (1) “evidence, testimony, and related argument as to the
substance of Joshua Belcher’s outstanding warrant in Florida”; (2) “exhibits
containing any and all reports, statements, narratives, photographs and/or any
other material from Jacksonville Sheriff’s Office relating to the incident of
June 7, 2016, or Joshua Belcher’s prior criminal history”; (3) “the prior
incarceration report of Joshua Belcher located at JPSO00028-00032”; and
(4) “the material attached as an exhibit to Detective Mark Lessard’s
Deposition.”4
       Now before the Court is Defendants’ Motion to Reconsider the Court’s
Order wherein Defendants argue that the Court erred in excluding this
evidence. Plaintiffs oppose the Motion.




1 See Doc. 185. On October 5, 2020, this Court issued its reasons for judgment. See Doc. 197.
2 See Doc. 204 (Order); Doc. 153 (Plaintiffs’ Motion in Limine). At the time of the pretrial
   conference, the jury trial in this matter was scheduled to begin on May 3, 2021. Due to the
   COVID-19 pandemic, the trial has since been reset for November 1, 2021.
3 See Doc. 204.
4 See id.



                                              2
        Case 2:18-cv-07368-JTM-DPC Document 236 Filed 06/18/21 Page 3 of 4




                                   LEGAL STANDARD
         A Motion for Reconsideration of an interlocutory order is governed by
Federal Rule of Civil Procedure 54(b).5 “Under Rule 54(b), ‘the trial court is
free to reconsider and reverse its decision for any reason it deems sufficient,
even in the absence of new evidence or an intervening change in or clarification
of the substantive law.’”6


                                  LAW AND ANALYSIS
         Under Federal Rule of Civil Procedure 403, “[t]he court may exclude
relevant evidence if its probative value is substantially outweighed by a danger
of one or more of the following: unfair prejudice, confusing the issues,
misleading the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.”
         In the instant Motion, Defendants argue that this Court improperly
disregarded the probative nature of the excluded evidence. Defendants intend
to prove the following at trial: that Belcher committed suicide because of the
weight of the charges against him; that his perception of these charges changed
significantly after he was released from suicide watch; and that his perception
changed because of a phone call he received from an acquaintance. Defendants
thus argue that this Court’s exclusion of evidence related to the specific charges
and allegations against Belcher was error as its high probative value clearly
outweighs any prejudice to Plaintiffs.




5   FED . R. CIV. P. 54(b) (noting that a district court may revise at any time prior to final
    judgment “any order . . . that adjudicates fewer than all the claims or the rights and
    liabilities of fewer than all the parties”). See McClendon v. United States, 892 F.3d 775,
    781 (5th Cir. 2018).
6   Austin v. Kroger Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017) (quoting Lavespere v. Niagara
    Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)).

                                                3
    Case 2:18-cv-07368-JTM-DPC Document 236 Filed 06/18/21 Page 4 of 4




      To be clear, this Court has not excluded all testimony related to Belcher’s
underlying charge. Indeed, this Court’s Order on Plaintiffs’ Motion in Limine
specifically allows Defendants to elicit testimony that Belcher was arrested on
an outstanding felony warrant from Florida. Moreover, this Court has not
excluded evidence of the relevant telephone conversation or that Belcher was
facing significant jail time. Defendants, however, want more. Defendants wish
to introduce evidence of the graphic nature of Belcher’s underlying crime,
which this Court deems to be more prejudicial than probative. There is no
evidence that in the hours between Belcher’s release from suicide watch and
his actual suicide that the decedent received any of the evidence collected at
the crime scene or the report by Detective Lessard. The Court therefore does
not find this evidence significant to Defendants’ defense.


                                CONCLUSION
      For the foregoing reasons, Defendants’ Motion to Reconsider the Court’s
Order Excluding Any and All Evidence and/or Material Relating to Decedent’s
Prior Criminal History (Doc. 218) is DENIED.


                      New Orleans, Louisiana this 18th day of June, 2021.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                       4
